Citation Nr: 0531853	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  97-33 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than August 9, 2002, 
for a total disability rating for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1979 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A June 2003 rating decision increased the 
veteran's evaluation from 50 percent to 100 percent, 
effective August 9, 2002.  The veteran perfected a timely 
appeal of the effective date of the evaluation.

The veteran testified at a Travel Board in September 2005 
before the undersigned Veterans Law Judge.  Transcripts of 
the Travel Board hearing and RO hearing testimony are 
associated with the claim file.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The earliest date at which it is ascertainable that the 
criteria for a 100 percent rating were met is August 9, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to August 9, 2002, 
for the award of a 100 percent disability rating for major 
depressive disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9440 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an October 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for an earlier effective 
date for the total rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that was relevant to 
the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as an April 2005 Supplemental 
Statement of the Case (SSOC).  This document provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of the SSOC, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination.  

At the Travel Board hearing, the veteran related that he was 
in receipt of benefits administered by the Social Security 
Administration, and that he was awarded those benefits two 
years prior to the hearing.  Generally, once the VA is put on 
notice that the veteran is in receipt of such benefits, the 
VA has a duty to obtain such records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992).  In the instant case, however, the 
veteran also related that his benefits were based on his 
nonservice-connected HIV-positive disability and a 
nonservice-connected injury.  Further, the effective date of 
the VA benefits which the veteran appealed is prior to the 
date related to his Social Security  benefits.  Thus, the 
Board finds that there is no prejudice to the veteran in 
deciding his appeal without remanding for development of the 
records used by the Social Security Administration.

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).


Analysis

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim. The 
effective date of an award of increased compensation shall be 
the earliest date at which it is factually ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

The veteran's most recent application for an increase was 
received by the RO on January 14, 1997.  Prior to that 
application, a June 1995 rating decision had increased his 
evaluation from 10 percent to 30 percent, effective January 
1995.  A July 1995 RO letter informed him of the decision and 
of his rights of appeal.  The veteran did not appeal, and the 
June 1995 rating decision became final.  The claim file 
reflects no record of any correspondence which might be 
construed as an informal claim for an increase, or of any 
records of treatment for his mental disorder, until after his 
January 1997 application.

Private treatment records of St. Barnabus Hospital, reflect 
that, in August 1996, the veteran self-referred to the 
emergency room for detoxification from multiple drugs but 
primarily from heroin.  He related that he was recently laid 
off from his job as a cook, but his primary stressors 
centered on his sexual identity.  Mental status on admission 
showed him to exhibit a dysphoric mood and labile affect.  He 
denied any psychotic symptoms, his cognitive functions were 
fair, and his insight poor.  He was treated with Clonidine 
for heroin withdrawal, and he participated in group 
psychotherapy.  At discharge, four days later, his mental 
status was mostly stable.  His mood was euthymic, his affect 
was full range, and he denied any psychotic symptoms.  
Insight was better as compared to admission.

The February 1997 VA examination report reflects that the 
veteran related that he was employed full time with the Board 
of Education until November 1996, when he was laid off due to 
downsizing.  At the time of the examination, he had been 
married twice, the first time for 10 years and the second for 
only five months.  One child was born of the first marriage.  
He had four brothers.  A sister, one brother, and his father 
died due to human immunodeficiency virus (HIV)-related 
disease.  His family history was positive for depression and 
drug abuse.  He reported that he attended treatment every 
four to six months at the East Orange, New Jersey, VA mental 
health clinic, and that he attended church frequently and was 
active in his church choir.  The veteran reported that he was 
feeling down because he had recently tested positive for HIV.  
He related a long medical history of depression which began 
at age 14, and that he was quite anxious over his new status 
of HIV positive.  He reported an up and down appetite and 
decreased sexual energy.  The veteran related the history of 
his hernia repair, the residuals of which resulted in the 
removal of one of his testicles, and that he had experienced 
problems with his sex life ever since.  When he did have sex, 
it was painful.  

The mental status examination revealed the veteran to be 
alert and oriented times three, dressed appropriately, and 
with good eye contact.  He was friendly and cooperative.  
There was no psychomotor agitation or depression, memory was 
good, concentration was good, and his mood/affect was 
slightly anxious.  He described his mood as not depressed but 
a little down because of his HIV status.  He denied any 
homicide or suicide ideation, auditory or visual 
hallucinations, or paranoia.  He was not tangential or 
circumstantial, and he was able to abstract.  The veteran's 
insight was fair, and his judgment could be compromised by 
the use of drugs.  He was financially stable and able to 
handle his own financial affairs.  The examiner rendered an 
Axis I diagnosis of depression with anxiety and heroin abuse, 
and assessed Axis V, Global Assessment of Functioning (GAF), 
as 70.  The examiner noted the veteran's then current 
stressors, his active involvement in his church, and an 
active relationship with a girlfriend.

Upon receipt of the examination report, the May 1997 rating 
decision denied an increase and continued the veteran's then 
current evaluation of 30 percent, which he appealed.  He 
appeared at a November 1997 RO hearing along with his mother, 
one of his older brothers, his archbishop, and his monsignor.  
The veteran related that he received treatment twice a month 
at the VA facility, either at the mental health clinic or the 
infectious disease clinic.  He was prescribed Busbar and 
Prozac but also related that his providers had temporarily 
discontinued all medications due to potential conflict with 
his HIV medications and the complications of his hepatitis-
positive status.  He also related that he was an ordained lay 
Eucharistic minister of the Orthodox Catholic Church.  The 
veteran also stated that he was under the influence of his 
medication and "other substances too" at the February 1997 
examination, and that is why the examiner noted that he was 
not very anxious or depressed.  The veteran then described 
his active service history and his marital history, and how 
crushing it was to be medically discharged from the Marine 
Corps after having worked his way from the bottom.  He 
voluntarily separated from the Army as a noncommissioned 
officer then later enlisted in the Marine Corps as a rank 
private.  The military was all he knew.  

The veteran related that he was seeking employment after his 
layoff, but his hernia repair residuals limited his job 
search to jobs which did not require heavy lifting.  He also 
related during the hearing that, were he to obtain employment 
similar to what he held before, as supervisor cook, he would 
lose the job in short time, because of his fear of failure, 
as everything else he valued in life was eventually crushed.  
The veteran described the frustration related to his 
relationship with his then 11-year-old son, whom his former 
wife sent to live in Alabama in violation of his visitation 
rights.  He had last seen him on Fathers Day.  At the time of 
the hearing, he was living with his girlfriend, because he 
had lost his apartment.  The veteran related that, during his 
efforts to obtain employment, he was told that there just was 
not much hiring going on at that time.

The veteran's monsignor related that he had known the veteran 
for some 10 years and described the veteran's involvement in 
his local church, to include the choir, but also related that 
he had observed an increase in the veteran's depressive 
symptoms, especially over the prior two years.  This was 
manifested by the veteran's suddenly bursting into tears 
while talking.  The monsignor related that the veteran had 
discussed suicide with him but declined to share how many 
times or to what degree, citing the Seal of Confession, as he 
also did when asked about the veteran's relationship with his 
girlfriend.  The monsignor had not observed any deterioration 
in the veteran's personal hygiene but opined that the veteran 
needed help with managing his financial affairs, as he had 
lost his home.  His archbishop related that he had known the 
veteran since his separation from active service and return 
to New Jersey in 1983 or 1984.  He described the veteran as 
very capable in his church duties and a very helpful, 
friendly, and social person.  He observed, however, that the 
veteran had consistently gone downhill during the prior five 
years, and that he deemed the veteran as one step from a 
total collapse.  The archbishop related that, in "certain 
phases of despair," the veteran had discussed suicide, but 
he knew that was not really the thing for him.  The 
archbishop opined that the veteran was not capable of doing 
very much, as his ability to focus and concentrate were very 
limited.  He noted that, when in session, the veteran could 
not sit still very long, as he had to wander around, and he 
lost focus and, for that reason, he did not deem the veteran 
employable.

The veteran's mother related that she saw him almost every 
day.  Whenever she tried to engage him about his problems or 
offer advice, the veteran terminated the conversation by 
informing her she did not really understand and he frequently 
would leave.  She also related that the veteran always talked 
about funerals, in that he would tell her what type casket he 
wanted to be buried in, and that she found him very 
depressing to be around.

The veteran's brother related that they saw each other every 
day and that they used drugs together.  He related that the 
veteran used drugs to escape, he had a hard time dealing with 
the veteran, as he never knew what he was going to get on any 
given day.  He described the veteran as crying constantly and 
living in the past.  He opined that, if the veteran found 
employment, he would be fired in two to three weeks because 
he seemed to no longer care.

A December 1997 VA treatment note reflects that the veteran 
presented at an emergency room with complaints of depression 
and feeling sad, stating that he could not cope anymore.  
When placed on the ward, the veteran was restless, thrashing, 
and crying.  He agreed to stop crying if the provider got him 
some junk food.  The veteran settled down when given some 
popcorn.

A February 1998 VA report reflects that the veteran was 
admitted for detoxification.  He was treated with Clonidine 
and did not have withdrawal symptoms.  After three days, he 
left against medical advice.  An April 1999 VA report 
reflects that the veteran was admitted for heroin withdrawal.  
He was awake, alert, and oriented.  His short- and long-term 
memory was constricted, and his mood was adequate.  A report 
of four days later reflects that the veteran was screened for 
a VA substance abuse program.  His general appearance was 
that of somewhat slightly depressed but cooperative, 
oriented, and alert.  The report reflects that the veteran 
was actively participating in the alcoholics anonymous and 
narcotics anonymous phases of the program, but the other 
patients became hostile towards him when he articulated his 
bisexuality.  In his anger, he departed the program against 
medical advice.  A psychiatrist spoke with the veteran and 
observed that he did not appear depressed, he was not 
homicidal or suicidal, and he showed motivation to return.  
The discharge diagnoses were, Axis I, heroin and cocaine 
dependency and post-traumatic disorder symptoms, Axis II, 
borderline personality, and Axis V (GAF), 45.

The July 1999 VA examination report reflects that the veteran 
reported that he lived alone in an apartment, and that he had 
received in- and out-patient treatment at a VA facility for 
substance abuse, he was seeing a counselor and was also 
participating in group psychotherapy.  He was unable to name 
the medication he was prescribed for anxiety.  He related 
that he contracted HIV from contaminated needles.  He 
reported that he suffered from feelings of depression and 
loss because of his broken marriage and separation from his 
son, and was mourning the loss of his military career.  He 
was unable to relate comfortably in sexual encounters due to 
the loss of his testicle, and he avoided close social 
relationships.  He endorsed feelings of depression and anger.  
He believed the military could have changed his occupation 
specialty, and that he had no pleasurable or goal directed 
activity other than attending his treatment sessions.  The 
veteran reported four hospitalizations for depression and two 
suicide attempts by drug overdose.  The report does not 
reflect a date for those attempts.  The mental status 
examination revealed the veteran to be alert and oriented 
times three with conventional appearance.  Psychomotor 
activity was increased, and he was noted to be tense and 
apprehensive.  Speech was rapid, but he communicated 
adequately, and his affect was adequate.  His mood was 
depressed, irritable, and at times hostile and suspicious.  
He expressed anger at the way his case was handled by the 
military and VA.  Paranoid persecutory ideation was noted.  
Memory and concentration were intact, and there was no 
cognitive deficit.  He denied homicide or suicide intent.  
Intellect was average, insight was poor, and judgment was 
adequate.  The examiner rendered an Axis I diagnosis of major 
depressive disorder with paranoid features.  Axis V (GAF) was 
assessed as 60.  The examiner noted that the veteran was 
persistently tense, irritable, and experienced sensations of 
anger, depression, and suspicion of others.  He was socially 
withdrawn, and was unable to maintain close social or sexual 
relationships secondary to perceived genital disfigurement.

VA notes for the period September 1999 to January 2000 
reflect that the veteran was active in his group counseling 
sessions.  He reported at the September 1999 session that his 
son had returned home to his mother, and that he experienced 
feelings of rejection.  At the October 1999 session, he 
shared concerns about his son, and he voiced the satisfaction 
he received from his volunteer activities.  A February 2000 
note, however, reflects that he had relapsed into substance 
abuse and was subsequently admitted for the outpatient 
program.  An April 2000 note reflects that the veteran 
reported that he had been incarcerated for the prior month.  
He reported his employment as part-time, irregular day work.  
He lived alone, which he preferred, and he reported 
significant periods during the prior 30 days in which he had 
serious problems getting along with his mother and siblings.  
He also reported serious depression, anxiety or tension but 
denied suicide ideation.  A late April 2000 VA note reflects 
that the veteran reported that he was not doing well, as he 
was not sleeping, was depressed, and wished he was dead or 
never born.  His brother had died in December, which 
triggered his symptoms, and he related that he thought of 
suicide three times a week.  He reported his last attempt was 
in December from a heroin overdose.  He refused to discuss 
whether he had a suicide plan.  A May 2000 note reflects that 
the veteran's paranoia, depression, and anxiety were treated.  
He denied delusions of grandeur, suicide/homicide thoughts, 
and auditory/visual hallucinations.  He reported poor 
appetite and sleep problems.  The treatment records reflect 
that he actively participated in group counseling through 
September 2000.

The October 2000 examination report reflects that the veteran 
complained of depression, disturbed sleep, loss of appetite 
and interest, lack of concentration, feelings of guilt, 
difficulty making decisions, and lack of energy.  He related 
that he had been attending counseling sessions during the 
prior year, and he received therapy and medication.  He 
related that he got along well with his mother but not with 
his siblings or his then 15-year-old son.  He lived alone and 
received emotional support from his church.  The mental 
status examination revealed the veteran to look younger than 
his stated age and to be dressed causally but reasonably.  He 
was moderately cooperatively and attentive, and his mood was 
depressed.  His affect was appropriate and full.  The 
veteran's talk was induced, of average volume and depressive 
contents.  He was coherent, relevant, and reached the point 
of the talk.  There were feelings of guilt but no delusions, 
hallucinations, compulsive phenomenon, suicidal or homicidal 
thoughts.  He appeared to be of normal intelligence and he 
had a good grasp of general information.  His memory was 
intact, his judgment was fair, and his insight was partial.  
The examiner rendered an Axis I diagnosis of major 
depression, single episode, moderate, and Axis II, dependent 
personality features.  Axis V was assessed as 45.  Upon 
receipt of the October 2000 examination report, an April 2001 
rating decision increased the veteran's evaluation from 30 
percent to 50 percent, effective January 1997.

A November 2000 counseling note reflects that the veteran 
expressed anger at his siblings for not informing him his 
mother had returned home from the hospital.  He also reported 
having purchased drugs for his significant other but denied 
using any himself.  A late November 2000 note reflects that 
the veteran had Thanksgiving dinner with his family, but he 
left the dinner due to the usual "dysfunction" of the 
family.  The December 2000 note reflects that the veteran 
shared anger over the death of an older brother, and that he 
was upset with his mother for depending on him and being an 
enabler for the family's dysfunction.  A note of five days 
later reflects that the veteran was terminated from his 
employment for fighting on the job.  He had an altercation in 
front of customers because the person had been insulting him 
for a long time.

A January 2001 note reflects that the veteran presented with 
complaints of not feeling well.  He related that he was tired 
of taking his HIV medications and admitted he had not taken 
his prescribed medications for several months.  The note 
reflects that he was working full time, had his own 
apartment, and had a one-year "clean time."  An April 2001 
note reflects that the veteran attended a two hour graduation 
program in lieu of the regular therapy group, which was 
followed by a luncheon.  His son attended the program and 
spoke of his pride in his father's accomplishment and how it 
had improved their relationship.  A November 2001 VA 
neurology note reflects that the veteran related that he no 
longer was working due to the increased symptomatology of his 
peripheral neuropathy.  He also vented frustration about 
raising a teenage son alone.

An April 2002 VA note reflects that the veteran presented at 
a private medical center, where he was admitted for 
depression and suicide ideation.  He related current feelings 
of depression due to the death of a parent and resentment 
over a breakup in a long-term relationship.  The veteran 
admitted to suicide ideation but denied any current plan or 
intent.  The note also reflects that he was self-mutilating 
himself on his arms.  He denied recent drug use but later 
admitted that he had been using as much heroin and cocaine as 
he could afford.  The next day, the veteran related  that his 
mother died in January 2002, and that he had felt 
increasingly lonely and depressed.  He endorsed suicide 
ideation with plans.  He was ambulatory, alert, and oriented.  
His speech was coherent and relevant, and he described his 
mood as depressed.  His mood was dysphoric, and his affect 
was appropriate.  He denied auditory and visual 
hallucinations and no paranoid ideations were expressed.  He 
also denied any active suicidal ideations or plans, as well 
as homicide ideations.  Judgment appeared impaired.  The 
diagnosis was depressive disorder, not otherwise specified.  
He was started on Clonidine.  The next night he appeared more 
outgoing and interacted with the treating staff.  He admitted 
to ongoing feelings of depression but related that he did not 
feel as overwhelmed.

In July 2002, the veteran presented with complaints of 
auditory hallucinations.  The examiner noted social phobia 
and that the veteran appeared to have a psychotic disorder.  
He was on methadone maintenance at the time.  He denied 
suicide or homicide ideation.  The Axis I assessment was 
opiate dependence, methadone dependence, chronic PTSD, social 
phobia, and psychosis, not otherwise specified.  Axis V (GAF) 
was assessed as 50.

The August 2002 examination report reflects that the veteran 
reported difficulty dealing with crowds and that he had panic 
attacks characterized by shortness of breath, dizziness, 
sweatiness, and shakiness.  He was also somewhat paranoid, 
and he had mood swings.  He sometimes was depressed and 
sometimes his mood was high.  He lived with a roommate, and 
he related that he had very little contact with his son.  The 
veteran reported that he got along with the people on his 
job, but he stopped working because of his worsening HIV 
situation and multiple infections he was contracting.  The 
veteran was dressed casually and was cooperative.  His mood 
was depressed and his affect blunted.  Speech was normal, and 
there were no perceptual problems.  Thought process and 
content were normal, and there was no suicide or homicide 
ideation.  He was oriented times three, and memory was 1 out 
of 3.  Insight, judgment, and impulse control were fair.  The 
Axis I diagnoses were bipolar disorder, panic disorder, 
opiate dependence, in remission, and cocaine abuse.  Axis V 
was assessed as 45, and the examiner assessed the veteran's 
symptoms as moderate to severe, and noted that he was 
somewhat isolative.  The examiner also opined that the 
veteran was unable to work due to his medical and psychiatric 
problems.  The June 2003 rating decision increased the 
veteran's evaluation from 50 percent to 100 percent, 
effective the date of the examination, August 9, 2002.

At the Travel Board hearing, the veteran related that his 
symptomatology predated 2002, and he reiterated his 
perception of the injustice of how his military service ended 
and the impact of having only one testicle. 

The rating criteria for mental disorders provide that, total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name warrants an 
evaluation of 100 percent.  38 C.F.R. § 4.130, Diagnostic 
Code 9440.

The Board finds that all of the extensive evidence set forth 
above shows that the veteran did not more nearly approximate 
a 100 percent evaluation prior to August 9, 2002.  While the 
veteran frequently lapsed into illicit drug use for various 
reasons throughout the appeal period, he did not more nearly 
approximate the criteria for a 100 percent evaluation.  The 
Board notes the 1997 testimony of his archbishop and 
monsignor as to his increasing depression and loss of his 
apartment due to being laid off of his job, but their 
testimony also included the veteran's active involvement in 
church activities and fact he had a girlfriend, with whom the 
veteran related he was living.  Thus, while his ability to 
form and maintain relationships was significantly impaired, 
as reflected by three unsuccessful marriages, it was not 
impaired to an extent of total disability.  Although his GAF 
dropped from 70 in February 1997 to 45 in February 1998, he 
nonetheless exhibited no inability to attend to his 
activities of daily living, no gross impairment in thought 
process or communication, no persistent delusions or 
hallucinations, and he never manifested any disorientation as 
to time or place.  Further, the veteran primarily denied any 
suicide or homicide ideation until at one admission during 
the appeal period.

As of October 2000, the veteran's symptomatology had 
increased, but he reported that he still got along well with 
his mother, though not his siblings.  The Board further notes 
that, during the appeal period, the veteran had again 
obtained employment, had his own apartment, and that his son 
attended his graduation from group therapy, and had 
Thanksgiving dinner with his family.  This is evidence of the 
veteran's ability to continue to maintain a relationship with 
his son.  While the veteran's then employment was terminated 
in December 2000, the evidence reflects that, by January 
2001, he was again employed full time and living in his own 
apartment.  He did not stop working due to his mental 
disorder but his HIV symptomatology.  It was not until July 
2002 that the veteran reported auditory hallucinations, but 
even then he was alert and oriented times three, he denied 
any suicide or homicide ideation, and Axis V was assessed as 
50.  A GAF of 50 is clearly indicative of serious symptoms, 
but again short of total disability.  Thus, it was not until 
the August 2002 examination that the criteria for a 100 
percent rating were factually ascertainable.  The effective 
date of the veteran's evaluation was fixed in accord with 
applicable law.  38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than August 9, 2002, 
for a 100 percent evaluation for major depressive disorder is 
denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


